Citation Nr: 9911282	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963, 
from December 1965 to September 1968, and from September 1985 
to May 1989.  He died in May 1996, and the appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied service 
connection for the cause of the veteran's death.  A personal 
hearing was held before an RO hearing officer in April 1998.  
A hearing was conducted before a member of the Board at the 
RO (i.e. a Travel Board hearing) in November 1998.  


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1960 to May 1963, 
from December 1965 to September 1968, and from September 1985 
to May 1989, including service in Vietnam.  He was awarded 
the Purple Heart medal during his second period of service.  
He died in May 1996.  During his lifetime he had no 
established service-connected disabilities.

A review of the veteran's service medical records shows that 
on medical examination performed for separation purposes in 
March 1963, his heart, vascular system, and psychiatric 
system were listed as normal, and his blood pressure was 
132/58.  On medical examination performed for re-enlistment 
purposes in November 1965, his heart, vascular system, and 
psychiatric system were listed as normal, and his blood 
pressure was 130/82.  On medical examination performed for 
separation purposes in September 1968, his heart, vascular 
system, and psychiatric system were listed as normal, and his 
blood pressure was 138/82.  

On medical examination performed for enlistment purposes in 
June 1982, his heart, vascular system, and psychiatric system 
were listed as normal, and his blood pressure was 130/80.  
Prior to the veteran's third period of active duty, on 
medical examination performed in August 1985, his heart, 
vascular system, and psychiatric system were listed as 
normal, and his blood pressure was 116/74.  An August 1985 
electrocardiogram was within normal limits.  On periodic 
medical examination performed in January 1988 since the 
veteran was over 40 years of age, his heart, vascular system, 
and psychiatric system were listed as normal, and his blood 
pressure was 138/86.

A January 1988 consultation request notes that the veteran 
had one or more findings on the Army over-40 medical 
screening examination which suggested the possibility of a 
cardiovascular condition.  The examiner requested additional 
evaluation by an internist.  On consultation examination in 
February 1988, the veteran reported smoking one pack of 
cigarettes per day for 35 years, and said his blood pressure 
was elevated whenever he went to the doctor.  The examiner 
noted that an electrocardiogram was normal, and his 
cholesterol was within the normal range but at the high end 
of such range.  There were no symptoms of arteriosclerotic 
cardiovascular disease.  The veteran's blood pressure was 
tested several times, and was 150/96, 138/86, 140/96, and 
136/88.  The examiner indicated a diagnostic assessment of 
increased risk, and recommended further studies and regular 
blood pressure checks.  A March 1988 exercise tolerance test 
was normal.  A November 1988 chest X-ray study showed no 
significant abnormalities.  A number of other service medical 
records show normal blood pressure when it was routinely 
measured during visits for unrelated conditions (e.g., 146/80 
in April 1989 and 130/73 in May 1989).

On periodic medical examination performed in July 1991, 
during subsequent service in the Army National Guard, the 
veteran's heart, vascular system, and psychiatric system were 
listed as normal.  His blood pressure was 140/74.  In a 
report of medical history completed in conjunction with the 
periodic medical examination in July 1991, the veteran denied 
a history of heart trouble, chest pain, or high or low blood 
pressure.

There are no subsequent post-service medical records until 
1996, and no medical records reflecting a diagnosis of post-
traumatic stress disorder (PTSD).  Private medical records 
dated in February 1996 from Southeast, Incorporated, show 
that the veteran was brought to the facility for a probate 
(commitment) evaluation which had been requested by his wife.  
She reported that his personality had changed and he made 
violent threats toward her, and that he had a long history of 
domestic violence.  She said he had moderate health problems 
which he ignored because he did not want to get better.  On 
initial interview, the veteran said his mood was sad but 
denied being depressed.  He denied psychotic symptoms, mood 
swings, sleep impairment, hallucinations, suicidal intent, 
and homicidal intent.  He reported back and hip conditions, 
and said he did not like doctors or taking medication.  

On mental status evaluation, the veteran was alert and 
oriented times four, dressed in fatigues, and was unkempt 
with long fingernails.  There was grandiosity in his speech, 
with no evidence of psychotic stimuli or overt delusional 
content.  He had ideas of persecution and preoccupation with 
his wife.  The examiner stated that the veteran had no known 
previous history of psychiatric illness or evaluation and 
appeared to have recurrent conflict with his wife.  There was 
no substantiated history of psychotic or mood disorder, but 
there was substantial evidence of a personality disorder, 
poor social skills, and an increase in domestic violence.  
The diagnostic impression was as follows:  an Axis I 
diagnosis of rule out mood disorder due to chronic back pain, 
Axis II diagnoses of antisocial personality disorder and 
passive aggressive personality disorder, and an Axis III 
diagnosis of chronic back pain.

The veteran's death certificate, signed by a private 
physician, E. Arcy, D.O., reveals that the veteran died at 
his residence on May 31, 1996.  The immediate cause of death 
was cardiac arrest, due to or as a consequence of coronary 
artery disease (CAD).  No other causes of death were listed.  
An autopsy was not performed. 

In June 1996, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
asserted that he had PTSD as a result of military service.  
She said he did not take care of himself and would not seek 
help.  By a statement dated in January 1998, she said his 
PTSD caused a great deal of stress, which caused a heart 
condition and resulted in his death.  She stated that 
although the available mental health records were limited, 
she knew him for many years and was convinced that he 
incurred PTSD due to his military service in Vietnam as a 
combat photographer.

At an April 1998 RO hearing, the appellant reiterated many of 
her assertions, and read a prepared statement.  She stated 
that she and the veteran went to a therapist in the early 
1970s, and the veteran refused treatment.  She said the 
veteran often spoke of war and killing, watched war movies, 
constantly wore fatigues, and had lengthy mood swings.  She 
stated that he was reclusive and withdrawn in the last years 
of his life.  She said that a "pre-screener" from the local 
probate court told her that the veteran's condition appeared 
to be major depression, manic depression, or PTSD.  The 
appellant stated that she would attempt to obtain a statement 
from the pre-screener.  She testified that the veteran did 
not receive medical treatment prior to his death because he 
refused to go to a doctor, and that he never had heart 
problems prior to his death.  The appellant's friend 
testified that the veteran was very paranoid and angry.  The 
appellant said she would attempt to obtain a doctor's 
statement regarding the cause of the veteran's death.  She 
did not submit any additional evidence after the hearing.

At a November 1998 Travel Board hearing, the appellant 
reiterated many of her assertions.  She said she believed the 
veteran had hypertension during the 1970s.  She stated that 
she took the veteran's claims file to her treating counselor, 
a psychologist, who told her there was no link between the 
veteran's death and PTSD because he refused to seek medical 
treatment.


II.  Analysis

The appellant essentially contends that the veteran incurred 
PTSD as a result of his military service during Vietnam, and 
that such disorder caused a heart disability which resulted 
in his death. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§  1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993). For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows the veteran had no established service-
connected disabilities during his lifetime.

The veteran's service medical records from his three periods 
of military service (1960-1963, 1965-1968, and 1985-1989) are 
negative for the medical conditions involved in his death in 
1996.  The veteran died at home on May 31, 1996.  His death 
certificate reveals that the immediate cause of death was 
cardiac arrest due to or as a consequence of CAD.  No other 
causes of death were listed. 

There are no post-service medical records reflecting a 
diagnosis of CAD or other cardiovascular disease prior to the 
death certificate.  Moreover, there are no medical records 
reflecting that the veteran was ever diagnosed with PTSD, let 
alone that PTSD was related to service and that PTSD caused 
the fatal CAD. 

No competent medical evidence has been submitted to show that 
the fatal CAD is linked to service, as required for a well-
grounded claim for service connection for the cause of death.  
Ruiz, supra; Johnson, supra.  Statements by the appellant on 
such matters do not constitute competent medical evidence, 
since, as a layman, she has no competence to give a medical 
opinion on diagnosis or etiology of a disorder. LeShore v. 
Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 Vet. App. 449 
(1995).

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

